 



Exhibit 10.27

Letter Agreement

(GAMETECH LOGO) [p70585p7058501.gif]

April 29, 2005

James Wilson
2115 Camino Rey
Fullerton, CA 92833

Dear Jim,

Congratulations and welcome to GameTech International, Inc. This correspondence
serves as confirmation of our offer of employment to you as a Chief Financial
Officer. This position is an important one to our organization and we look
forward to the contributions you will bring to GameTech and its Executive Team.
We anticipate your start date to be May 17, 2005.

As CFO your responsibilities will include Finance, Human Resources and
Operations. In addition you will have responsibilities in conjunction with the
CEO for Wall Street connections and M&A. We are prepared to offer you a salary
of $185k per year, with the opportunity for a review after 90 days of
employment. With this position, you will be able to participate in the Executive
Team Bonus Plan. At the outset, we will offer a stock option grant of 100,000
shares, vesting annually in increments of 25,000 shares over a four year period.
This stock option grant will be subject to board approval.

In addition to the above compensation package, we are prepared to offer you
relocation assistance up to $15,000. As part of this $15,000 relocation
assistance, GameTech will accept expenses during your first three months of
employment related to your apartment, airfare and rental car, including hotel
accommodations for up to three weeks. After completing six months of employment
your principal residence should be located in the Reno, NV area. GameTech also
understands that you have a scheduled vacation from 7/18/05 – 7/29/05, and will
approve this time out of the office for you.

Should your employment terminate with GameTech for “Cause”, or should you decide
to terminate your employment, prior to completing one year of service, you will
be responsible for reimbursing the company for all relocation expenses paid on
your behalf. In the event that your employment is terminated without “Cause”,
you will receive a six month salary continuation. In the event that there is a
change of control, all your stock options will vest immediately. “Cause” means
any conduct that may jeopardize any license in any jurisdiction that the company
does or seeks to do business; performance of work in a manner that is not
professional, including dishonesty or insubordination; conviction for any
felony; or other conduct injurious to the company or its reputation. “Change of

 



--------------------------------------------------------------------------------



 



control” means (i) the company merges with another entity, or (ii) that any
“person” or “group” becomes the “beneficial owner” of more than fifty percent
(50%) of the total voting power entitled to vote in the election of the Board of
Directors, excluding any person or group that is the beneficial owner of more
than five percent (5%) of the total voting power as of the date of this letter.
“Person”, “group” and “beneficial owner” are defined in Sections 13(d) and 14(d)
and Rule 13(d) of the Securities Exchange Act of 1934.

GameTech also offers a rich benefits package including Medical, Dental, Vision,
401K, Disability and Life insurance for you. You will be eligible for these
benefits 30 days after your hire. Many more benefits will be described in the
Plan Package.

We do let all new employees know that we are an “at will” employer and either
the employee or the employer may terminate the employment relationship at any
time with or without prior notice.

We are so pleased to have the opportunity to work with you and look forward to
your participation with us. We wish you the best for success in your new
position. Please sign in the space provided below as acceptance of this offer. A
copy will be made for your own personal file.

             
Kind Regards,
           
 
           
/s/ Kay O’Brien
  05/02/2005   /s/ James Wilson   04/29/2005        

--------------------------------------------------------------------------------

Kay O’Brien
      James Wilson   Date Director of Human Resources        



cc:  Scott Shackelton
John Furman
Employee File

KO:th

 